Fourth Court of Appeals
                                         San Antonio, Texas

                                                JUDGMENT
                                             No. 04-18-00065-CV

           IN THE INTEREST OF A.G.-V., M.G.-V., D.G.-V., and E.G.-V., Children

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2016-PA-02802
                       Honorable Barbara Hanson Nellermoe, Judge Presiding 1

         BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED.

        We order that no costs be assessed against appellant Mother or appellant Father because
both of them are indigent.

        SIGNED August 22, 2018.


                                                          _____________________________
                                                          Marialyn Barnard, Justice




1
  The Honorable Michael E. Mery is the presiding judge of the 37th Judicial District Court, Bexar County, Texas. The
Honorable Barbara Hanson Nellermoe, retired, was sitting by assignment and signed the order of termination that is
the subject of this appeal.